DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 21-36 are presented for examination on the merits.

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer (US 2014/0351098) in view of Yang (US 2015/0048947).
As to claim 21, Shafer discloses in Retail product tracking system, method, and apparatus having claimed:
a.	method for detecting a security tag, the method comprising: detecting, by the security tag, motion of the security tag read on ¶ 0065, (The battery 40 may supply power to the monitoring device 10, either as a constant source of power. The sensor 50 may be any type of sensor, but in some example embodiments, the sensor is a jiggle switch configured to detect movement or handling (e.g., physical handling by a consumer or store employee, etc.) of the monitoring device 10 or an item affixed to monitoring device 10);
b.	emitting independent of security tag receiving an electronic article surveillance (EAS) interrogation signal a first waveform read on ¶ 0065, (sensor 50 may be any type of sensor, but in some example embodiments, the sensor is a jiggle switch configured to detect movement or handling (e.g., physical handling by a consumer or store employee, etc.) of the monitoring device 10 or an item affixed to monitoring device 10. In some example embodiments, an output of the sensor 50 may cause the monitoring device 10 to "wake-up" and, for example, transmit a message such as a current status message. The alarm 42 may be configured to produce an output, typically in the form of sound energy, although light, vibration or other outputs are also possible. As such, the alarm 42 may include an output device such as one or more of a speaker, vibration pack, light (e.g., a light emitting diode (LED)) or other device).  Shafer does not explicitly disclose emitting a first sound waveform, wherein the first sound waveform: i) is in a non-audible frequency range, ii) is detectable by an electronic article surveillance (EAS) monitoring system, iii) indicates to the AM EAS monitoring system that the security tag is in motion.
However, Yang in asset protection teaches:

d.	wherein the first sound waveform: i) is in a non-audible frequency range, ii) is detectable by an acousto-magnetic (AM) electronic article surveillance (EAS) monitoring system, iii) indicates to the AM EAS monitoring system that the security tag is in motion read on ¶ 0006, ¶ 0010 & ¶ 0011 (an attaching mechanism for releaseably attaching the tag to an object that is to be protected, and sometimes a locking device associated with the attaching mechanism; and some embodiments may include a passive EAS element.  One type of EAS system uses acousto-magnetic (AM) passive elements which function at approximately 58 kHz frequency within the radio frequency range. As this type of EAS system generates its interrogation fields at 58 kHz, it may employ the same frequency for wireless communication between the system and the tags.  The tag may use the magnetometer to do real time filed monitoring while the tag is in motion. A sudden curtailment in field readings could be interpreted to mean that the EAS tag has been placed in a foil bag, and the alarming functions of the tag could then be activated.   When the tags are activated by motion sensor detecting motion, the radio frequency receivers, or transceivers, monitor for radio frequency signals, or fields, that they expect to detect. If the expected fields, or signals, are not detected by the radio frequency receivers, the tags will self alarm and produce an alarm.  In AM (acousto-magnetic) systems the fields and communication occurs around the acousto-magnetic frequency (AMF) of 58 KHz frequency of the system.  When objects with the above described tags are moved within a protected area, the 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the EAS tag utilization magnetometer of Yang into Shaffer in order to protect an asset using an alarm when a tag movement and/or motion has been detected.
As to claim 22, Shafer further discloses:
a.	wherein emitting comprises emitting via at least one of a speaker of the security tag and a piezo component of the security tag read on ¶ 0057, (the I/O 29 may be configured to interface with any number of external devices such as, electronic security devices, tamper detection components, merchandising displays, equipment tags, employee identification cards, audio signal emitting devices (including alarms, speakers, piezo buzzers, etc.,), microphones, lights (e.g., light emitting diodes (LEDs) including dual-color LEDs), buttons, keypads, monitors, displays that presents human-readable information (e.g., for changeable pricing labels), sensors (e.g., accelerometers, movement sensors (e.g., jiggle switch, light sensors, temperature sensors, cameras, camera controls (e.g., configured to forward still pictures, security gates, store audio systems, customer counters, lighting switches, employee communicators (e.g., headsets, handheld radios, door strike mats, jewelry case mats, Lojack® devices, global positioning system (GPS) devices, barcode scanners, RFID readers, loyalty card scanners, communications hardware (e.g., USB hardware, Ethernet hardware, RS232-hardware)). 
As to claim 23, Shafer further discloses:
a.	prior to emitting, detecting, by the security tag, that an AM EAS element component of the security tag is at least one of inactive and inoperable, wherein the emitting is performed upon detecting that the AM EAS element component is at least one of inactive and inoperable read on ¶ 0088, (the monitoring device may be in a deactivated mode. The deactivated mode may comprise the monitoring device being in a power down mode, a sleep mode, and/or any other mode that may involve reduced functionality as compared to an active mode. For example, perhaps to improve battery performance, while in the deactivated mode, the monitoring device may refrain from listening for wireless signals (e.g., actively waiting to receive) or otherwise monitoring wireless signals (e.g., actively waiting to receive and processing signals that are received)). 
As to claim 24, Shafer further discloses:
a.	determining, by the security tag and in response to the detecting, whether the security tag is coupled to an article; and second emitting, by the security tag and in response to determining that the security tag is coupled to an article and independent of the security tag receiving EAS interrogation signal a second sound wave, wherein the second sound waveform i) is in the non-audible frequency range, ii) is detectable by the AM EAS monitoring system, iii) is different than the first sound waveform, and iv) indicates to the AM EAS monitoring system that the security tag is coupled to an article read on ¶ 0055, ¶ 0057 & ¶ 0065, (a radio transmitter/receiver 46, an alarm 42, a battery 40, and a sensor 50. In some embodiments, the monitoring device 10 may include a memory device 44 and/or an input/output device 29. Further, in some embodiments, the monitoring device 10 may comprise a mounting device 52 for attaching to an article, such as a retail article.  As such, the I/O 29 may be configured to support various  
As to claim 25, Shafer further discloses:
a.	determining, by the security tag and in response to the detecting that the security tag is coupled to the article, a characteristic of the article; and third emitting, by the security tag and in response to determining that the article tag is coupled to the article and independent of the security tag receiving an AM EAS interoogation signal, a third sound waveform, wherein the third sound waveform i) is in the non-audible frequency range, ii) is detectable by the AM EAS monitoring system, iii) is different than the first sound waveform and the second sound waveform, and iv) indicates to the EAS monitoring system the determined characteristic of the article read on ¶ 0065, (the alarm 42 may include an output device such as one or more of a speaker, vibration pack, light (e.g., a light emitting diode (LED)) or other device. The processor 28 may be configured to control operation of the alarm 42 based on instructions received from  
As to claim 26, Shafer further discloses:
a.	determining, by the security tag and in response to the detecting, that the security tag is being removed from a protected area without authorization; and fourth emitting, by the security tag and in response to determining that the security tag is being removed from the protected area without authorization and without receiving energy from outside the security tag, a fourth sound waveform, wherein the fourth sound waveform i) is in the non-audible frequency range, ii) is detectable by the AM EAS monitoring system, iii) is different than the first sound waveform, and iv) indicates to the AM EAS monitoring system the security tag is being removed from the protected area without authorization read on ¶ 0055, ¶ 0057 and ¶ 0065, (a radio transmitter/receiver 46, an alarm 42, a battery 40, and a sensor 50. In some embodiments, the monitoring device 10 may include a memory device 44 and/or an input/output device 29. Further, in some embodiments, the monitoring device 10 may comprise a mounting device 52 for attaching to an article, such as a retail article.  As such, the I/O 29 may be configured to support various functionality that the monitoring device may be configured to perform. For example, an  
As to claim 27, Shafer further discloses:
a.	after detecting motion of the security tag: second detecting, by the security tag, an absence of motion; and discontinuing emitting, by the security tag and in response the second detecting, the first sound waveform read on ¶ 0140, (if a ping node signal from a non-gate ping node becomes the strongest ping node signal (e.g., as determined by signal strength or other conventional means) detected by the monitoring device, the monitoring device may transfer from the first alarm mode to a normal mode (e.g., since the tag has apparently moved away from the gate node and the exit)). 
As to claim 28, Shafer further discloses:
a.	after detecting motion of the security tag: determining, by the security tag and in response to the detecting, whether the security tag is coupled to an article; third detecting, by the security 
As to claim 29, the claim is interpreted and rejected as to claim 21.
As to claim 30, the claim is interpreted and rejected as to claim 22.
As to claim 31, the claim is interpreted and rejected as to claim 23.
As to claim 32, the claim is interpreted and rejected as to claim 24.
As to claim 33, the claim is interpreted and rejected as to claim 25.
As to claim 34, the claim is interpreted and rejected as to claim 26.
As to claim 35, the claim is interpreted and rejected as to claim 27.
As to claim 36, the claim is interpreted and rejected as to claim 28.

Response to Arguments
6.	Applicant's arguments with respect to claims 21-36 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  

Citation of pertinent Prior Arts
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689